Name: Regulation (EEC) No 1328/74 of the Council of 29 May 1974 on the application of recommendation No 1/73 of the Association Council laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement creating an association between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5 . 74 Official Journal of the European Communities No L 145/19 REGULATION (EEC) No 1328/74 OF THE COUNCIL of 29 May 1974 on the application of recommendation No 1 /73 of the Association Council laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement creating an association between the European Economic Community and the Republic of Cyprus Whereas it is necessary to implement the provisions of this recommendation in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the proposal from the Commission : Whereas an Agreement creating an association between the European Economic Community and the Republic of Cyprus (') was signed on 19 December 1972, and entered into force on 1 June 1973 ; Whereas pursuant to Article 17(2) of the Protocol concerning the definition of the concept of 'origi ­ nating products' and methods of administrative coop ­ eration which is an integral part of the Agreement, the Association Council adopted on 26 November 1973 recommendation No 1 /73 laying down the methods of administrative cooperation in the customs field for the purpose of implementing the said Agree ­ ment, the English version thereof having been amended by Decision No 1 /74 ; HAS ADOPTED THIS REGULATION : Article 1 The provisions of recommendation No 1 /73 of the Association Council of 26 November 1973 laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement creating an association between the Euro ­ pean Economic Community and the Republic of Cyprus shall apply in the Community . The text of the recommendation is annexed to this Regulation . Article 2 This Regulation shall enter into force on 1 June 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1974. For the Council The President J. ERTL (  ) OJ No L 1 33, 21 . 5 . 1973, p. 2 .